DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/10/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method for performing backup operations, the method comprising: obtaining, by a stream allocator operating in a backup storage system, a plurality of media management entries, wherein a media management entry of the plurality of media management entries specifies a data object, a relative priority, and a maximum number of streams; selecting the media management entry based on the relative priority; allocating a number of backup streams to the data object based on the maximum number of streams, wherein allocating the number of backup streams to the data object based on the maximum number of streams comprises: []; and initiating a transfer of a backup of the data object from a production host to the backup storage system";
Since, no prior art was found to teach: ”wherein the number of backup streams is equal to the total number of available backup streams” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 8 and 15, the claims recite essentially similar limitations as in claim 1;
For dependent claims 1, 4-7, 11-14, and 18-20, the claims are allowed due to their dependency on allowable independent claims 1, 8, and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Guim Bernat et al. (US 10,754,588 B2) teaches entries with objects, priority, and maximum streams but not the other limitations.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114